Citation Nr: 0906570	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-32 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from 
October 1966 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
September 2004 and August 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The September 2004 rating decision granted 
the Veteran's claim for service connection for PTSD and 
assigned an initial 10 percent rating, retroactively 
effective from January 7, 2003.  The Veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a Veteran appeals his initial 
rating, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others).  Subsequently, in an August 2005 rating 
decision, his rating for PTSD was increased to 50 percent.  
He has since continued to appeal, requesting an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(A Veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).  

As support for his claim, the Veteran testified at a hearing 
at the RO in September 2007 before the undersigned Veterans 
Law Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  A copy of the hearing transcript is 
associated with the file.  During the hearing the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2008).  




FINDINGS OF FACT

1.  Resolving all reasonable doubt in his favor, the 
Veteran's PTSD causes severe occupational and social 
impairment with reduced reliability and productivity, with 
deficiencies in most areas, especially work, family 
relations, and mood.  He demonstrates symptoms of 
intermittent suicidal ideation, difficulty in adapting to 
stressful situations (including work), and inability to 
maintain effective relationships.

2.  However, there is no evidence of total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria are met for a higher initial disability rating 
of 70 percent for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.126, 4.130, 
Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
February and June 2003.  These letters informed him of the 
evidence required to substantiate his claim, and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the August and October 2006 letters 
complied with Dingess by discussing the downstream disability 
rating and effective date elements of the claim.  And of 
equal or even greater significance, after providing that 
additional Dingess notice, the RO went back and most recently 
readjudicated the Veteran's claim in the August 2007 SSOC - 
including considering the additional evidence received in 
response to those additional notices.  See again, Mayfield IV 
and Prickett, supra.  So the timing defect in the notice has 
been rectified.  It follows that a prejudicial error analysis 
by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
is simply not warranted here.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated - it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
 Dingess v. Nicholson, 19 Vet. App. 473, 491, 500 (2006). 
 Thus, as the Veteran's claim for an increased initial rating 
was appealed directly from the initial ratings assigned, no 
further action under the section 5103(a) is required.  See 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008); 
see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess supra.  However, in this case, the Veteran has in 
fact received additional notice relevant to his increased 
rating claim in August and October 2006 letters, provided 
prior to the most recent AOJ adjudication of his claim.  In 
these letters, he was also provided with information as to 
the law and regulations governing the assignment of effective 
dates.  Dingess, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran has personally submitted numerous lay 
and personal statements, Vet Center treatment records, and 
testified at his Travel Board hearing.  And the RO obtained 
his service treatment records (STRs), VA treatment records, 
and arranged for a VA compensation examination to assess the 
severity of his PTSD.  The record is inadequate and the need 
for a more contemporaneous examination occurs only when the 
evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2008).  Here, the VA compensation 
examination of the Veteran's PTSD was in June 2004, so 
relatively recently.  Consequently, another examination to 
evaluate the severity of the Veteran's PTSD is not warranted 
because there is sufficient evidence, already of record, to 
fairly decide this claim insofar as assessing the severity of 
the condition.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that 
VA has complied with the duty-to-assist requirements.


II.  Higher Initial Rating than 50 Percent for PTSD

The Veteran's psychiatric disability is rated under 
Diagnostic Code 9411, for PTSD.  38 C.F.R. § 4.130.  He 
asserts that his PTSD is of a higher severity than currently 
rated, contending he has had difficulties both at his job and 
in his family life due to this disability.  Therefore, the 
issue in this case is whether the Veteran is entitled to an 
initial evaluation in excess of 50 percent.  He seeks at 
least a 70 percent rating.

Since the Veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, the Board finds that some discussion of the 
Fenderson case is warranted.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).  In this case, the Court 
noted the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case, as 
here, in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In 
the former situation, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance.  In the Fenderson scenario, 
however, where, as here, the Veteran has expressed 
dissatisfaction with the assignment of an initial rating, VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) provides guidance for the nomenclature employed within 
38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As mentioned, the Veteran's existing 50 percent rating for 
his psychiatric disorder is under Diagnostic Code 9411, for 
PTSD.  38 C.F.R. § 4.130.  As provided by the VA Schedule for 
Rating Disabilities, a 50 percent requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

An even higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.  In determining whether the Veteran meets 
the criteria for an increased rating, the Board must consider 
whether the Veteran has deficiencies in most of the following 
areas:  work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers 
or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

The evidence of record supports increasing his rating to 70 
percent, but no higher.  38 C.F.R. § 4.7.  In making this 
determination, the Board has reviewed the Veteran's personal 
and buddy statements, hearing testimony, VA and Vet Center 
treatment records, and the report of the VA psychiatric 
compensation examination afforded him.  

At that June 2004 VA psychiatric compensation examination, he 
was diagnosed with chronic PTSD.  The examiner summarized his 
condition as marked impairment in family relations and social 
relationships, as well as impairment in work capacities.  In 
the same vein, the examiner assessed him with a GAF score of 
43, which is indicative of serious symptoms or serious 
impairment in social, occupational, or school functioning.  
Regarding his symptoms, he was adequately groomed and 
appropriately dressed; and was alert, oriented, and 
attentive.  He also showed normal speech that was goal 
directed; anxious and depressed mood; no suicidal or 
homicidal ideations or history; coherent and logical 
thoughts; no delusions, hallucinations, abnormal motor 
movements, obsessions, compulsions, or tics; no psychomotor 
retardation; good insight and judgment.  However, when he 
discussed trauma, he had psychomotor agitation, increased 
rate of speech, and cried.  

Evidence shows that the Veteran receives regular treatment 
for PTSD, both VA outpatient mental health treatment and 
through Vet Centers.  His most recent VA treatment records 
show severe PTSD symptomatology.  In July 2006, his VA mental 
health clinic intake evaluation found he had severe PTSD, 
assigning him a GAF score of 58.  It further noted symptoms 
of intermittent suicidal thoughts; neat/clean, appropriate 
clothes and good hygiene; prompt behavior/motor activity; 
good eye contact, alert and unimpaired orientation; 
depressed, anxious, and irritable mood; affect congruent with 
mood; logical thought, no delusions; fair insight, good 
judgement, fair abstraction, good memory, and adequate 
knowledge.  

A VA mental health treatment record in April 2007 shows that 
he refused an offer for hospitalization for his PTSD, with 
indications he might be suicidal.  The treating psychiatrist 
even had him sign a no-harm contract, and provided a written 
instruction to himself and his wife to remove a hidden gun he 
had at home.  The Veteran testified that this psychiatrist 
also called his wife directly, to warn her to remove the gun 
from their home.  In addition, symptoms found in that April 
2007 psychiatric treatment session were: he is well groomed 
and casually dressed; fair eye contact; depressed mood and 
irritability; congruent affect; and some psychomotor 
agitation.  He was found to have a GAF score of 52.  And a VA 
mental health treatment record in June 2007 confirms he now 
has a diagnosis of severe PTSD, with severe occupational 
stress and significant family problems.  He was again 
assigned a GAF score of 52.  His GAF scores of 52-58 in his 
VA treatment records indicate, as mentioned, moderate 
symptoms of his psychiatric disorder or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)" to marginally 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, etc.) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)".  DSM-IV at 46-47.  

Vet Center letters found that his PTSD symptoms are 
exacerbated by work, and Vet Center therapists recommended 
him not to return to work.  The August 2004 Vet Center letter 
noted that he scored 145 on the Mississippi scale for combat 
Veterans (with a cutoff of 107), and experienced rage, 
paranoia, suicidal, and homicidal ideations.  Another Vet 
Center record showed he scored 146 on that same scale in 
January 2005.  The August 2004 Vet Center letter stated that 
his PTSD symptoms, notably hypervigilance and rage, became so 
exacerbated that Vet Center therapists recommended that he 
take four months of leave from his then-current position.  
The therapists advised against returning to work because it 
was a "very stressful job with ongoing public contact," 
detrimental to his therapy.  See also his June and November 
2003, and January 2005 Vet Center letters.  However, against 
the advice of his therapists, he insisted that he return to 
work.  See November 2004 and January 2005 Vet Center letters.  
But importantly, the Vet Center treatment records did not 
indicate that the Veteran demonstrated any major limitations 
that would preclude employment altogether, but rather, only 
the limited circumstances of his current position.

Furthermore, his civilian personnel records evidence that he 
did temporarily suspend his employment for four months.  The 
Veteran has testified that he has been employed as a 
supervisor with the U.S. Postal Service for the last 35 
years, since separation.  He added, however, that he was 
demoted from a higher level position to a lower level 
supervisory position, due to his continuing performance 
problems from PTSD symptomatology.  These performance 
problems are also documented in the C-file.  Statements from 
a co-worker, S.B., also corroborated his employment 
difficulties due to his PTSD symptoms.  

Therefore, it does not appear that there are any clinicians 
who have offered medical evidence that his disorder is so 
severe as to preclude all forms of substantially gainful 
employment, see 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2008), 
as opposed to just precluding certain types of employment-
i.e., a highly stressful environment with ongoing public 
contact, such as his current position.  So this raises the 
question of whether, even assuming he is employable, 
his employment under these specifically defined conditions is 
anything more than marginal - that is, at the whim of his 
employer's accommodation.  38 C.F.R. § 4.18 (2008).  See also 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

If the Board concedes the Veteran is incapable of obtaining 
and maintaining substantially gainful employment on account 
of the severity of his PTSD, this is reason enough, alone, to 
assign a 100 percent schedular rating for this condition.  
See Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that 
only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned).  Compare Melson v. 
Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met).  So in the 
case it is determined he is unemployable because of PTSD, he 
would be entitled to this maximum 100 percent rating, 
although not all of the enumerated symptoms recited for this 
higher rating are shown.  See again Mauerhan v. Principi, 16 
Vet. App. 436 (2002) (finding that the factors listed in the 
rating formula are mere examples of conditions that warrant a 
particular rating and are used to help differentiate between 
the different evaluation levels).  

When assessing the evidence, as a whole, the Board finds the 
Veteran is not precluded from all forms of substantially 
gainful employment as a result of his PTSD, but rather only 
certain types of employment.  In that regard, he is severely 
impaired from performing well in highly stressful jobs with 
high levels of public contact, especially his current line of 
employment.  Nonetheless, preclusion of only these certain 
types of employment is not tantamount to marginal employment 
- rather, employment that is substantially gainful remains 
open to him.  So his initial rating is being increased to 
70 percent, but not to the highest possible level of 100 
percent.

Further in that regard, overall, the Veteran's type, 
frequency and severity of symptoms most closely match the 
criteria for a higher rating of 70 percent.  See Mauerhan, 
16 Vet. App. 436.  Resolving all reasonable doubt in his 
favor, the Veteran's PTSD causes severe occupational and 
social impairment with reduced reliability and productivity, 
with deficiencies in most areas, especially work, family 
relations, and mood.  He demonstrates symptoms of 
intermittent suicidal ideation, difficulty in adapting to 
stressful situations, especially at work and with family 
members; and he appears unable to maintain effective 
familial, social, and work relationships.  The Board has also 
given due consideration to his personal hearing testimony, 
and the many personal and lay statements, which assert 
increasing difficulties in social and occupational 
functioning, such that his daughters, wife, and coworkers now 
avoid contact.  

Absent evidence of more symptoms indicating a higher severity 
of psychiatric dysfunction, the Board finds the evidence is 
against a disability rating greater than 70 percent for his 
PTSD.  38 C.F.R. § 4.3.  His PTSD simply does not demonstrate 
total occupational and social impairment.  All, or even most, 
forms of substantially gainful employment are not shown to be 
precluded.  And he has also not shown indicative 
symptomatology meeting the criteria for a 100 percent rating, 
including gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others (his suicidal thoughts appeared to be no more 
than intermittent); intermittent inability to perform 
activities of daily living; disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  The Board bases this conclusion partly on the 
fact that the majority of the Veteran's GAF scores have been 
in the 52 to 58 range, so, according to the DSM-IV, likely 
indicating moderate social and industrial impairment.  

Since the Veteran's PTSD has never been more than 70 percent 
disabling at any time since the effective date of service 
connection, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App at 125-26.  As the preponderance of 
the evidence is against the assignment of an initial 
disability rating even higher than 70 percent for his 
service-connected PTSD, the "benefit-of-the-doubt" rule is 
not applicable, and the Board must deny an even higher 100 
percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the Veteran's disabilities have 
markedly interfered with his ability to work, meaning above 
and beyond that contemplated by his currently assigned 
schedular ratings (now, with the benefit of this decision, 
70 percent for his PTSD, as compared to the prior 50 
percent).  See 38 C.F.R. § 4.1, indicating that, generally, 
the degrees of disability specified in the Rating Schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for his 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily been on an outpatient basis, 
not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).

ORDER

A higher 70 percent rating, but no greater, is granted for 
the PTSD, subject to the laws and regulations governing the 
payment of VA compensation.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


